                      Case 1:20-mj-00117-SAB Document 10 Filed 11/10/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                          Page 1 of        3       Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                     FILED
                                                                                                                   Nov 10, 2020
                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:20-mj-00117-SAB
ALEXZANDER NICHOLAS DELEON,                                               )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT – District of Wyoming located at
                                                                                              Place

      2120 Capitol Avenue, Room 2131, Cheyenne, Wyoming 82001

      on
                                                                              Date and Time

      The defendant must contact the U.S. District Court in the District of Wyoming within 3 weeks to place
      himself on calendar.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




TO U.S. MARSHAL OFFICE: DEFENDANT IS ORDERED RELEASE on Thursday,
November 12, 2020 at 10:30 AM for immediate transportation to WestCare for
defendant’s 12:30 PM intake appointment.



(Copies to:        Defendant (through Pretrial)              PRETRIAL SERVICES                     US ATTORNEY      US MARSHAL)
Case 1:20-mj-00117-SAB Document 10 Filed 11/10/20 Page 2 of 3
                                                             3       3
     Case 1:20-mj-00117-SAB Document 10 Filed 11/10/20 Page 3 of 3


          ALEXZANDER NICHOLAS DELEON




X



    11/10/2020

                             BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
